    Case 17-02065        Doc 79      Filed 01/02/20 Entered 01/02/20 10:25:03                   Desc Main
                                       Document     Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MAINE

In re:                                 )
                                       )
KITTERY POINT PARTNERS, LLC,           )                             Chapter 11
                                       )                             Case No. 17-20316
                        Debtor.        )
_______________________________________)
                                       )
KITTERY POINT PARTNERS, LLC,           )
                                       )
                        Plaintiff,     )
                                       )
vs.                                    )                             Adv. Proc. 17-2065
                                       )
BAYVIEW LOAN SERVICING, LLC and )
TODD ENRIGHT,                          )
                                       )
                        Defendants.    )

                 KITTERY POINT PARTNERS, LLC’S NOTICE OF APPEAL
                      FROM CERTAIN ORDERS AND JUDGMENTS

         Kittery Point Partners, LLC (“KPP”), the Debtor in the above-captioned bankruptcy

proceeding and the plaintiff in the above-captioned adversary proceeding, appeals under 28 U.S.C.

§§ 158(b) and 158(c)(1) and 1st Cir. BAP L.R. 8005-1(a) this Court’s (a) Final Judgment; and (b)

Order Determining Objection to Claim dated December 20, 2019, and entered on the docket in this

bankruptcy case on the same date at docket entry 77. In addition, KPP appeals the Court’s then-

interlocutory (i) Order Granting Motions to Dismiss and Granting Leave to File Amended

Complaint dated March 9, 2018; and (ii) Memorandum of Decision dated March 12, 2018 1 and

entered on the docket in the above-captioned adversary proceeding at docket entries 42 and 47

respectively.




1
         A prior version of the Memorandum of Decision was entered on the adversary proceeding docket on March 9,
2018 at docket entry 43 but was superseded by the March 12th version. See adversary proceeding docket entry 46.
  Case 17-02065      Doc 79     Filed 01/02/20 Entered 01/02/20 10:25:03          Desc Main
                                  Document     Page 2 of 3


       The names of all parties to the aforementioned Final Judgment, Order and Memorandum

of Decision and the names, addresses, and telephone numbers of their respective attorneys are as

follows:

             Bayview Loan Servicing, LLC, represented in this matter by Andrew W. Sparks,
              Esq., of the law firm Drummond & Drummond, One Monument Way, Portland,
              ME 04101, (207) 774-0317.



DATED: January 2, 2020                      /s/ David C. Johnson
                                            George J. Marcus, Esq.
                                            David C. Johnson, Esq.

                                            MARCUS | CLEGG
                                            16 Middle Street, Unit 501
                                            Portland, ME 04101
                                            (207) 828-8000

                                            Attorneys for the Debtor




                                               2
  Case 17-02065       Doc 79     Filed 01/02/20 Entered 01/02/20 10:25:03            Desc Main
                                   Document     Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I, David C. Johnson, hereby certify that I am over eighteen years old and caused a true and
correct copy of the foregoing document to be served electronically on the parties receiving service
in this case through the Court’s CM/ECF electronic filing system on January 2, 2020.


                                              /s/ David C. Johnson
                                              David C. Johnson




                                                 3
